DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5 recites the limitation "the stop" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the lip" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1,8,10,14 and 15 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Hammer (US 3,187,954).
	Referring to claim 1.  Hammer discloses a dispenser (10; Figure 1) comprising:
a housing (52; Figure 3) comprising an opening (opening for 52);
a lid (12) for covering the housing opening (opening for 52);
a reservoir (volume defined by walls 13 and 14) for holding items (soap) to be dispensed from the dispenser (10), said reservoir (volume defined by walls 13 and 14) being formed on the lid (12) for being received in the housing (52) when the lid (12) covers said housing opening (opening for 52), wherein said reservoir (volume defined by walls 13 and 14) comprises a rear wall (14) moveable with the lid and spaced apart from the lid (12) defining an inlet opening (opening for 10; Figure 3) between the lid (12) 
a dispensing opening (20) on the lid (12) providing access to the reservoir (volume defined by walls 13 and 14).

Referring to claim 8. Hammer discloses a dispenser (10; Figure 1) wherein when the lid (12) is in the closed position (as in Figure 2) the inlet opening (opening for 10; Figure 3) is defined on top of said reservoir (top of walls 13/14).

Referring to claim 10. Hammer discloses a soap dispenser (10; Figure 1) wherein a reservoir (volume defined by walls 13 and 14) attached to the interior of the lid (12), wherein the lid (12) is rotatable about an axis (axis through a pivot point 62; Figure 5) wherein a reservoir (volume defined by walls 13 and 14) comprises a bottom wall (11) extending between the lid (12) and rear wall (14), and two opposite sidewalls (walls 13) extending between the lid (12) and the rear wall (14) and extending from the bottom (11) in a direction away from said axis (from axis through 52) to said inlet opening (top opening of 10).

Referring to claim 14. Hammer discloses a dispenser (10; Figure 1) wherein the lid (12) is completely removable from said housing (see Figure 3).

Referring to claim 15.  Hammer discloses a dispenser (10; Figure 1) wherein the inner surface of the lid (inner surface of 77) defines an inner surface of the reservoir (volume defined by walls 13 and 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable Hammer (US 3,187,954) in view of Wakam (US 6,405,972).

Referring to claim 3. Hammer discloses the lid rotates relative to the housing however Hammer does not specifically disclose stopping the rotation of the lid relative to the housing at an angle in the range of 30 degrees to 70 degrees.

Wakam discloses a toilet paper dispenser (212 and 214; Figure 6) wherein a stop (bottom surface of 270; Figure 6) for stopping the rotation of the lid (212; via engaging member 272) relative to the housing at an angle in the range of 30 degrees to 70 
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Hammer to comprise stopping the rotation of the lid relative to the housing at an angle in the range of 30 degrees to 70 degrees as taught by Wakam because a rotating the lid in the range of 30 degrees to 70 degrees would allow easier access to the interior of the dispenser for loading product.

Referring to claim 4.  Hammer and Wakam do not specifically disclose the inclined angle of the lid is 60 degrees.
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Hammer in view Wakam to have included the lid rotating relative to the housing comprising an angle of 60 degrees (the applicant has not provided support in the specifications that a 60 degree incline of the lid is a critical function of the dispenser) and since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).

Referring to claim 5. Wakam discloses a toilet paper dispenser (212 and 214; Figure 6) wherein the stop is a stop member (bottom surface of 270; Figure 6) extending from the lid (component of 212) and penetrates a housing wall (see member 270 resting on a spaced away wall 230; Figure 6), said stop member (bottom surface of 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hammer (US 3,187,954) in view of Bodziak (US 2008/0011626 A1).

Referring to claim 13. Hammer does not disclose comprising a depression on the lid adjacent the dispensing opening.
Bodziak discloses a sheet dispenser (20; Figure 1) comprising a depression (27; Figure 1) on the lid (24) adjacent the dispensing opening (26) allowing for easier access to the items to be dispensed through the dispensing opening (26).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Hammer to have included comprising a depression on the lid adjacent the dispensing opening as taught by Bodziak because a depression in the lid adjacent the dispensing opening would provide for an ergonomic lid contour for easily maneuvering a user’s hand at the dispensing opening.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hammer (US 3,187,954) (alone). 

Referring to claim 16.  Hammer disclose the reservoir (10) is connected with the lid (77; Figure 3).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have comprised the unitary reservoir and lid construction to be modified into a separate reservoir and a separate lid construction, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin V Erlichman, 168 USPQ 177, 179.

Referring to claim 17.  Hammer does not disclose a second reservoir for holding items to be dispensed from the dispenser.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have to have modified the teachings of Hammer to have included a second reservoir for holding items to be dispensed from the dispenser connected to the lid because comprising a single dispenser and attaching multiple copies of that dispenser into a single unit wherein the single modified unit comprises multiple same dispensers is considered obvious and routine for one skilled in the art.

Referring to claim 18.  Hammer does not disclose said dispenser is coupled to a baby changing.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Hammer to have included the dispenser as a part of a baby changing apparatus because the dispenser can be configured to house articles required for baby changing thus allowing the dispenser to be more useful and potentially increase potential sales of the apparatus.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hammer (US 3,187,954) in view of Eberlein (US 9,452,873).

Referring to claim 20.  Hammer discloses a dispenser (10; Figure 1) comprising:
a housing (52; Figure 3) comprising an opening (front opening of 52);
a lid (12) for covering the housing opening (front opening of 52), wherein the lid (12) rotates relative to the housing opening (front opening of 52) from a closed position (as in Figure 2) covering said housing opening to an open position exposing said housing opening (as in Figure );
a reservoir (volume defined by walls 13 and 14) for holding items to be dispensed from the dispenser (Figure 1), said reservoir (volume defined by walls 13 and 14) being formed on the lid (12) for being in the housing when the lid covers said housing opening (front opening of 52); and
a dispensing opening (opening for member 20) on the lid (12) providing access to the reservoir (10).
Hammer does not disclose the housing defines a trough for receiving a lower edge of the lid.
Eberlein discloses closable dispenser assembly (100; Figure 4A) wherein the housing (210; Figure 4A) defines a trough (215; Figure 4B), wherein a lower edge (edge of 214; Figure 4A) of the lip (214) is received within said trough (215) when in the open position (as seen in Figure 4A) and is retracted (retracted from contact; see Figure 4B) 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Hammer to have included the dispenser housing defines a trough for receiving a lower edge of the lid as taught by Eberlein because the trough receiving a lower edge of the lid would prevent the lid from completely disconnecting from the housing.

Referring to claim 21.  Eberlein discloses closable dispenser assembly (100; Figure 4A) wherein the lid (202) rotates relative to the housing (210) about an axis (axis through 220), and wherein said trough (215; Figure 4B) is below said axis (axis through 220 when positioned as seen in Figure 4A).

Allowable Subject Matter
Claim 24 is allowed.
Claims 6,19,11,12,22 and 23  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 06/30/2021 have been fully considered but they are not persuasive. See modified rejections cited in view of the primary reference Hammer .
In view of the Applicant’s amendment, claims 6,19,11,12,22 and 23 are now indicated to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and new claim 24 is allowable.
Regarding arguments pertaining to claim 1, the previous rejection in light of the Laroche reference is vacated.  The new rejections rely on the primary reference of Hammer thus arguments pertaining to Laroche are moot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RAKESH KUMAR/           Primary Examiner, Art Unit 3651